          Case 1:10-cr-00228-LTS Document 1522 Filed 01/07/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 10-CR-228-LTS-4

ANNETTE BONGIORNO,

                 Defendant.

-------------------------------------------------------x

                                                           ORDER

                 By letter motion dated December 22, 2018, Defendant Annette Bongiorno

requests “that the Court enter an order directing the Bureau of Prisons to release Ms. Bongiorno

to home confinement no later than March 19, 2019,” in light of the recently passed federal “First

Step Act.” (Docket Entry No. 1521.) According to Defendant, “[u]nder Section 603 of the First

Step Act, Mrs. Bongiorno is eligible for direct release to home confinement after serving 2/3 of

her sentence of custodial confinement, given her advanced age [of 70 years].” (Docket Entry

No. 1521 at 2.) Defendant also asserts, without citation, that “the new statute permits her to

make a direct application to the Court for this relief.” (Id.)

                 While it appears that Mrs. Bongiorno is indeed eligible for direct release to home

confinement as of February 19, 2019 (after serving four years, or two-thirds, of her 72-month

term of imprisonment), the statute does not provide for direct application to the Court for the

relief she seeks. (See Docket Entry No. 1521, Ex. A.) Instead, the initial determination as to

Mrs. Bongiorno’s eligibility for release to home confinement, which is discretionary, rests with

the Bureau of Prisons (“BOP”). See 34 U.S.C. § 60541(g)(1)(B); see also 28 C.F.R. § 0.96.

“Eligible elderly offenders” like Mrs. Bongiorno may make a “written request” for release




ORD RE HOME CONFINEMENT.DOCX                               VERSION JANUARY 7, 2019                    1
        Case 1:10-cr-00228-LTS Document 1522 Filed 01/07/19 Page 2 of 2



directly to the BOP. See 34 U.S.C. § 60541(g)(1)(B). There is no indication in Mrs.

Bongiorno’s letter motion that she has submitted any such written request.

               Therefore, because the statute does not provide for direct application to the Court,

because Mrs. Bongiorno has not exhausted her administrative remedies with the BOP, and

because she has not provided any explanation as to why seeking relief from the BOP would be

futile, Mrs. Bongiorno’s motion is denied without prejudice. See 28 C.F.R. § 542.15; see also

Vasquez v. Strada, 684 F.3d 431, 433-34 (3d Cir. 2012) (holding that inmate seeking certain

designation under the Federal prisoner reentry initiative (34 U.S.C. § 60541) was required to

exhaust his administrative remedies with the BOP before filing habeas corpus petition). Mrs.

Bongiorno’s failure to exhaust her administrative remedies with the BOP also makes treatment

of her letter motion as a petition for writ of habeas corpus under 28 U.S.C. Section 2241

premature.

               This Order resolves Docket Entry No. 1521.



       SO ORDERED.

Dated: New York, New York
       January 7, 2019

                                                             __/s/ Laura Taylor Swain____
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




ORD RE HOME CONFINEMENT.DOCX                     VERSION JANUARY 7, 2019                          2
